Citation Nr: 1107733	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  08-11 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1978 
and from February 2003 to June 2004.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal.  In December 2009, the Board remanded 
the case for additional development.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater 
of Operations during the Persian Gulf War from April 2003 to 
April 2004.

2.  The weight of the probative evidence shows that the Veteran's 
bilateral eye problems are attributable to a known diagnosis 
(narrow angle glaucoma), which was not incurred in or permanently 
aggravated by service in the Southwest Asia Theater of Operations 
and is unrelated to any other aspect of his period of active 
duty.


CONCLUSION OF LAW

The criteria for service connection for an eye disorder, to 
include as due to an undiagnosed illness, have not been met.  38 
U.S.C.A. §§ 1110, 1131, 1117 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3,309, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic disorders, 
including glaucoma and other organic diseases of the nervous 
system, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2010).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).

The Veteran contends that he suffers from a bilateral eye 
disorder that was caused or aggravated by his period of service 
in the Southwest Asia Theater of Operations during the Persian 
Gulf War.  Specifically, he maintains that while deployed in 
Iraq, he was exposed to toxic fumes and excessive sunlight, which 
caused him to develop cataracts.  He alternatively asserts that 
his eye problems are attributable to an undiagnosed illness 
incurred during his Gulf War service.  The Board is required to 
consider all theories of entitlement raised either by the 
claimant or by the evidence of record as part of the non-
adversarial administrative adjudication process.  Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Accordingly, in view 
of the Veteran's contentions, the Board will consider whether 
service connection is warranted on a direct basis or as secondary 
to an undiagnosed illness.

Subject to various conditions, service connection may be granted 
for a disability due to undiagnosed illness of a Veteran who 
served in the Southwest Asia Theater of Operations during the 
Persian Gulf War.  Among the requirements are that there are 
objective indications of a chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as fatigue, signs or symptoms involving 
the skin, headache, muscle pain, joint pain, neurological signs 
or symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper and lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia Theater of Operations 
during the Persian Gulf War or to a degree of 10 percent or more, 
under the appropriate diagnostic code of 38 C.F.R. Part 4.  By 
history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical diagnosis.  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum of 
a six-month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause other 
than being in the Southwest Asia Theater of Operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317.  If signs or symptoms have been medically attributed to 
a diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply.  VAOPGCPREC 
8-98 (1998), 63 Fed. Reg. 56703 (1998).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of the 
following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic fatigue 
syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or 
(4) any other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any diagnosed 
illness that the Secretary determines in regulations prescribed 
under 38 U.S.C.A § 1117(d) warrants a presumption of service-
connection.  38 C.F.R. § 3.317(a)(2)(i) (2010).  The term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or etiology, 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2010).  
Objective indications of chronic disability include both signs, 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that are 
capable of independent verification.  38 C.F.R. § 3.317(a)(3) 
(2010).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of improvement 
and worsening over a six-month period will be considered chronic.  
The six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes that 
the signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4) (2010).

The Veteran's service records demonstrate that he served in the 
Southwest Asia Theater of Operations during the Persian Gulf War 
from April 2003 to April 2004.  Thus, for purposes of entitlement 
to compensation under 38 C.F.R. § 3.317(d), the Veteran's status 
as a Persian Gulf Veteran is confirmed.  Accordingly, the Board 
must now consider whether service connection is warranted 
pursuant to 38 C.F.R. § 3.317 or on alternate bases.

The Board acknowledges that the service medical records from the 
Veteran's National Guard service and second period of active duty 
have been determined to be largely unavailable.  In April 2006 
and November 2006, the RO requested the Veteran's service medical 
records from the Army National Guard, but was informed in a 
December 2006 response that only limited records could be found.  
Later that month, the RO requested the Veteran's complete service 
medical records from the Records Management Center (RMC).  
However, in a January 2007 response, the RMC indicated that no 
additional service medical records could be located.

When a Veteran's records have been determined to have been 
destroyed, or are missing, VA has an obligation to search for 
alternative records that might support the Veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Here, VA met that 
obligation by making multiple attempts to secure the Veteran's 
service medical records from a variety of sources, including from 
the Veteran himself.  Specifically, the RO sent the Veteran 
correspondence in February 2006, April 2006, and January 2007, 
requesting that he submit all service records in his possession 
and any other information that might enable VA to reconstruct 
those records.  In response to those requests for information, 
the Veteran indicated that he did not have any service records in 
his possession, and was duly informed of the unavailability of 
additional records.  No other alternative sources of records have 
been identified.  In March 2007, the RO issued a formal finding 
that no additional service medical records were unavailable.

The reduced evidentiary burden only applies to the question of 
service incurrence and not to the question of either current 
disability or nexus to service; both of these inquiries generally 
require competent medical evidence.  Brock v. Brown, 10 Vet. App. 
155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The Veteran's available service medical records are negative for 
any complaints or clinical findings of eye problems.  
Accordingly, the Board finds that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303 (b) (2010).  As 
chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claim for service connection.  38 C.F.R. § 3.303 (b) 
(2010). 

The first post-service medical evidence pertinent to the 
Veteran's claim is a report of a May 2006 VA ophthalmology 
consultation in which he was found to have mildly impaired 
bilateral vision and assessed with possible angle closure 
glaucoma.  That assessment was confirmed in a June 2007 VA 
ophthalmology consultation.  Subsequent VA medical records show 
that the Veteran underwent laser peripheral iridotomy of both 
eyes in 2008 and has since received ongoing treatment for 
glaucoma and cataracts.  

Pursuant to the Board's December 2009 remand, the Veteran was 
afforded a January 2010 VA examination in which he described his 
sun and toxin exposure in the Persian Gulf but denied any history 
of eye trauma.  He also denied any incapacitating episodes or 
occupational impairment due to eye disease.  Clinical evaluation 
revealed abnormal slit lamp findings in the both eyes and mild 
vision impairment.  However, no eye injury residuals or other 
ocular abnormalities were shown.  

Based on the results of the examination and a review of the 
claims folder, the VA examiner determined that the Veteran's 
current symptoms supported a diagnosis of narrow angle glaucoma.  
The examiner then opined that the Veteran's eye disorder was less 
likely than not related to his reported sun and toxin exposure in 
the Persian Gulf or to any other aspect of his military service.  
As a rationale for that opinion, the examiner noted that narrow 
angle glaucoma was "most often the result of a hereditary or 
anatomical anomaly."  While the examiner acknowledged that eye 
injury could result in angle recession and subsequently lead to 
glaucoma, no such ocular trauma had been shown in the Veteran's 
case.  On the contrary, the examiner observed, the Veteran had 
not been treated in service for glaucoma or related eye problems.  
Nor was there any other evidence of record indicating that he had 
damaged his eyes in service.  Consequently, the VA examiner 
concluded that "it must be assumed that this Veteran's narrow 
angle glaucoma is due to anatomical anomalies and/or hereditary 
influences."

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  The probative value of a medical opinion is generally 
based on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the January 2010 VA examiner's opinion, 
indicating that the Veteran's current eye problems meet the 
diagnostic criteria for narrow angle glaucoma, which is unrelated 
to his military service, is both probative and persuasive.  That 
VA examiner's opinion was based on a thorough and detailed 
examination of the Veteran and claims folder, and supported by a 
rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for 
assessing the probative value of a medical opinion include the 
physician's access to the claims folder and the Veteran's 
history, and the thoroughness and detail of the opinion).  
Additionally, that VA examiner's findings are consistent with 
other evidence of record showing post-service treatment for 
cataracts and other vision problems associated with angle-closure 
glaucoma, which have not been clinically related to the Veteran's 
military service.  Moreover, that VA examiner's opinion 
constitutes the most recent medical evidence of record and was 
undertaken to directly address the issue on appeal.  Further, the 
Board finds it significant that there is no contrary medical 
evidence and, thus, no basis to question the January 2010 VA 
examiner's conclusions.

Based on a careful review of the evidence of record, including 
the Veteran's VA medical records, showing treatment for angle-
closure glaucoma, and, in particular, the January 2010 VA 
examiner's assessment of narrow angle glaucoma, the Board finds 
that the Veteran's current eye problems are attributable to a 
known clinical diagnosis.  Therefore, he is not entitled to 
presumptive service connection for an undiagnosed illness due to 
service in the Persian Gulf.  38 C.F.R. § 3.317 (2010). 

Nor is the Veteran entitled to service connection on a direct or 
presumptive basis.  The Board is mindful that many of the service 
medical records pertaining to the Veteran's second period of 
active duty have been determined to unavailable.  Nevertheless, 
the Board considers it significant that the Veteran has not 
expressly contended, and the record does not otherwise show, that 
he experienced any symptoms of glaucoma until approximately two 
years after his second period of active duty.  In view of the 
period without complaints, diagnoses, or treatment, the record 
does not support a finding of a continuity of symptomatology, and 
that weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, 
however, the Board finds that the competent evidence does not 
support a finding that the Veteran's currently diagnosed eye 
disorder was caused or aggravated by any aspect of his military 
service.  Indeed, the competent evidence weighs against such a 
finding as the January 2010 VA examiner expressly determined that 
the Veteran's narrow angle glaucoma had not been caused or 
aggravated by his reported sun and toxin exposure in the Persian 
Gulf or by any other aspect of his military service.  The Board 
considers that VA examiner's opinion to be highly probative and 
persuasive.  Moreover, the Veteran has not submitted any 
competent evidence suggesting a nexus between his current eye 
problems and his active service.  Accordingly, the Board finds 
that direct service connection is not warranted.  Boyer v. West, 
210 F.3d 1351 (Fed. Cir. 2000).  In addition, the evidence does 
not show that any glaucoma manifested to a compensable degree 
within one year following the Veteran's separation from service 
such that presumptive service connection may be granted.  
38 C.F.R. §§ 3.307, 3.309 (2010).

The Board has considered the Veteran's assertions that his eye 
problems are related to his period of active service, including 
his exposure to toxins and excessive sunlight in Iraq, or are 
otherwise attributable to an undiagnosed illness incurred during 
his Gulf War service.  Lay evidence is one type of evidence that 
the Board must consider when a Veteran seeks disability benefits.  
38 C.F.R. § 3.307(b) (2010).  The Veteran is competent to testify 
as to vision loss and related eye problems, which are capable of 
lay observation, and his testimony in that regard is considered 
credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, to the extent that the 
Veteran relates his currently diagnosed angle-closure and narrow 
angle glaucoma to service, his assertions are not probative.  As 
a lay person, the Veteran is not competent to opine as to medical 
etiology or to render medical opinions.  Barr v. Nicholson, 21 
Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Accordingly, his assertions as to medical causation and etiology, 
absent corroboration by objective competent medical evidence and 
opinions, lack sufficient probative value to establish a nexus 
between his current symptoms and his time in service.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay 
evidence is competent and sufficient in a particular case is a 
fact issue to be addressed by the Board). 

In sum, the weight of the probative evidence demonstrates that 
the Veteran's eye problems are attributable to a known clinical 
diagnosis that first manifested more than one year after his 
period of active service and is not related to his service or to 
any incident therein.  As the preponderance of the evidence is 
therefore against the Veteran's claim for service connection for 
an eye disorder, that claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010).  The notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the RO sent correspondence in February 2006, April 2006, 
and January 2007, a rating decision in March 2007, and a 
statement of the case in August 2007.  These documents discussed 
specific evidence, the particular legal requirements applicable 
to the claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities of 
the parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claim with an adjudication of the claim by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty prior to 
the final adjudication in the November 2010 supplemental 
statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained a VA medical examination in relation to the 
Veteran's claim.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.


ORDER

Entitlement to service connection for a bilateral eye disorder, 
to include as due to an undiagnosed illness, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


